DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, Species I (claims 1-7, 13, and 14) in the reply filed on 10/30/2020 is acknowledged.
Claims 8-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (claims 8-12) and Invention (claim 15), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/2020.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 3-4, 6, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kajita et al., US 2016/0237862.

Regarding Claim 3
Kajita discloses a valve timing adjustment device which transmits a drive force from a drive shaft (crankshaft, 110) of an internal combustion engine to a driven shaft (camshaft, 101) of the internal combustion engine (Kajita, [0002]), wherein the valve timing adjustment device is configured to adjust valve timing of a valve (115) that is opened and closed by the driven shaft (101) (Kajita, [0002] and [0030]-[0031]), the valve timing adjustment device comprising: 
a housing (12) that is configured to be rotated synchronously with a first shaft (110) that is one of the drive shaft (110) and the driven shaft (101) (Kajita, [0031]);
a vane rotor (3a) that is fixed to an end part of a second shaft (101), which is the other one of the drive shaft (110) and the driven shaft (101), to rotate synchronously with the second shaft (101) (Kajita, [0031]), wherein the vane rotor (3a) includes a vane (6) that partitions an inside space of the housing (12) into a primary oil pressure chamber (5a) placed at one circumferential side and a secondary oil pressure chamber (5b) placed at another circumferential side, and the vane rotor (3a) is configured to rotate relative to the housing (12) according to a pressure of hydraulic oil, which is supplied to the primary oil pressure chamber (5a), and a pressure of the hydraulic oil, which is supplied to the secondary oil pressure chamber (5b) (Kajita, [0037]-[0038]);
a friction member (3b) that is clamped between the second shaft (101) and the vane rotor (3a) and includes an oil passage hole (11a, 11b), wherein the oil passage hole (11a, 11b) communicates between a first oil passage (72), which is opened at an axial end surface of the second shaft (101), and a second oil passage (71), which is opened at an axial end surface of the vane rotor (3a) (Kajita, Figure 8); and 
at least one positioning arrangement that includes a primary engaging portion (that receives protruding portion (51)), which is provided at the vane rotor (3a), and a secondary engaging portion (protruding portion (51)), which is provided to the friction member (3b) and is configured to circumferentially engage with the primary engaging portion (Kajita, Figure 6), wherein:
the at least one positioning arrangement is configured to limit relative rotation between the vane rotor (3a) and the friction member (3b) in a communicating state where the first oil passage (72) and the second oil passage (71) are communicated with each other through the oil passage hole (11a, 11b) (Kajita, [0054], Figure 6);
the friction member (3b) includes a main body portion (3b), which is clamped between the vane rotor (3a) and the second shaft (101), and a projection (51), which radially outwardly projects from the main body portion (3b) (Kajita, [0054], Figure 6);
the primary engaging portion (that receives projection (51)) is a recess (Kajita, Figure 6);
the secondary engaging portion (51) is the projection (51) that is fitted into the recess (that receives projection (51)) (Kajita, Figure 6);
the projection (51) is one of at least two projections (51) that include a first projection (51) and a second projection (51) , and in an axial view, the first projection (51) is placed on an opposite side of a rotational center of the friction member (3b), which is opposite from the second projection (51) (Kajita, [0054], Figure 6); and 
the first projection (51) and the second projection (51) are opposed to each other about the rotational center (R, annotated Figure 6 of Kajita below) (Kajita, [0054], annotated Figure 6 below). 

    PNG
    media_image1.png
    343
    275
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 6 of Kajita

Regarding Claim 4
Kajita discloses a valve timing adjustment device which transmits a drive force from a drive shaft (crankshaft, 110) of an internal combustion engine to a driven shaft (camshaft, 101) of the internal combustion engine (Kajita, [0002]), wherein the valve timing adjustment device is configured to adjust valve timing of a valve (115) that is opened and closed by the driven shaft (101) (Kajita, [0002] and [0030]-[0031]), the valve timing adjustment device comprising: 
a housing (12) that is configured to be rotated synchronously with a first shaft (110) that is one of the drive shaft (110) and the driven shaft (101) (Kajita, [0031]);
a vane rotor (3a) that is fixed to an end part of a second shaft (101), which is the other one of the drive shaft (110) and the driven shaft (101), to rotate synchronously with the second shaft (101) (Kajita, [0031]), wherein the vane rotor (3a) includes a vane (6) that partitions an inside space of the housing (12) into a primary oil pressure chamber (5a) placed at one circumferential side and a secondary oil pressure chamber (5b) placed at another circumferential side, and the vane rotor (3a) is configured to rotate relative to the housing (12) according to a pressure of hydraulic oil, which is supplied to the primary oil pressure chamber (5a), and a pressure of the hydraulic oil, which is supplied to the secondary oil pressure chamber (5b) (Kajita, [0037]-[0038]);
a friction member (3b) that is clamped between the second shaft (101) and the vane rotor (3a) and includes an oil passage hole (11a, 11b), wherein the oil passage hole (11a, 11b) communicates between a first oil passage (72), which is opened at an axial end surface of the second shaft (101), and a second oil passage (71), which is opened at an axial end surface of the vane rotor (3a) (Kajita, Figure 8); and 
at least one positioning arrangement that includes a primary engaging portion (that receives protruding portion (51)), which is provided at the vane rotor (3a), and a secondary engaging portion (protruding portion (51)), which is provided to the friction member (3b) and is configured to circumferentially engage with the primary engaging portion (Kajita, Figure 6), wherein:
the at least one positioning arrangement is configured to limit relative rotation between the vane rotor (3a) and the friction member (3b) in a communicating state where the first oil passage (72) and the second oil passage (71) are communicated with each other through the oil passage hole (11a, 11b) (Kajita, [0054], Figure 6);
the friction member (3b) includes a main body portion (3b), which is clamped between the vane rotor (3a) and the second shaft (101), and a projection (51), which radially outwardly projects from the main body portion (3b) (Kajita, [0054], Figure 6);
the primary engaging portion (that receives projection (51)) is a recess (Kajita, Figure 6);
the secondary engaging portion (51) is the projection (51) that is fitted into the recess (that receives projection (51)) (Kajita, Figure 6);
the housing (12) includes a tubular portion (12a), a first cover portion (12b), which is provided to one end of the tubular portion (12a), and a second cover portion (12c), which is provided to another end of the tubular portion (12a) (Kajita, Figure 8); 
the second cover portion (12c) includes a shaft insertion hole (S, annotated Figure 8 of Kajita below)), through which the second shaft (101) is inserted (Kajita, annotated Figure 8 below); 
the vane rotor (3a) includes a bottomed hole (30), into which the friction member (3b) is fitted (Kajita, annotated Figure 8 below);
the recess is a groove that is recessed radially outwardly at a peripheral wall portion of the bottomed hole (30) and axially extends to an opening of the bottomed hole (30);
an outer diameter of the main body portion (P, annotated Figure 8 below) is smaller than an inner diameter of the shaft insertion hole (S) (Kajita, annotated Figure 8 below); and
a distal end (D, annotated Figure 8 of Kajita below) of the projection (51) located on a radially outer side of an inner wall surface of the shaft insertion hole (S) (Kajita, annotated Figure 8 below).

    PNG
    media_image2.png
    545
    501
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 8 of Kajita

Regarding Claim 6
Kajita discloses the system as rejected in Claim 4 above. Kajita further discloses that the projection (51) is one of at least two projections (51) that include a first projection (51) and a second projection (51), and in an axial view, the first projection (51) is placed on an opposite side of a rotational center of the friction member (3b), which is opposite from the second projection (51) (Kajita, [0054], annotated Figure 6 above).

Regarding Claim 13
Kajita discloses a valve timing adjustment device which transmits a drive force from a drive shaft (crankshaft, 110) of an internal combustion engine to a driven shaft (camshaft, 101) of the internal combustion engine (Kajita, [0002]), wherein the valve timing adjustment device is configured to adjust valve timing of a valve (115) that is opened and closed by the driven shaft (101) (Kajita, [0002] and [0030]-[0031]), the valve timing adjustment device comprising: 
a housing (12) that is configured to be rotated synchronously with a first shaft (110) that is one of the drive shaft (110) and the driven shaft (101) (Kajita, [0031]);
a vane rotor (3a) that is fixed to an end part of a second shaft (101), which is the other one of the drive shaft (110) and the driven shaft (101), to rotate synchronously with the second shaft (101) (Kajita, [0031]), wherein the vane rotor (3a) includes a vane (6) that partitions an inside space of the housing (12) into a primary oil pressure chamber (5a) placed at one circumferential side and a secondary oil pressure chamber (5b) placed at another circumferential side, and the vane rotor (3a) is configured to rotate relative to the housing (12) according to a pressure of hydraulic oil, which is supplied to the primary oil pressure chamber (5a), and a pressure of the hydraulic oil, which is supplied to the secondary oil pressure chamber (5b) (Kajita, [0037]-[0038]);
a friction member (3b) that is clamped between the second shaft (101) and the vane rotor (3a) and includes an oil passage hole (11a, 11b), wherein the oil passage hole (11a, 11b) communicates between a first oil passage (72), which is opened at an axial end surface of the second shaft (101), and a second oil passage (71), which is opened at an axial end surface of the vane rotor (3a) (Kajita, Figure 8); and 
at least one positioning arrangement that includes a primary engaging portion (that receives protruding portion (51)), which is provided at the vane rotor (3a), and a secondary engaging portion (protruding portion (51)), which is provided to the friction member (3b) and is configured to circumferentially engage with the primary engaging portion (Kajita, Figure 6), wherein:
the at least one positioning arrangement is configured to limit relative rotation between the vane rotor (3a) and the friction member (3b) in a communicating state where the first oil passage (72) and the second oil passage (71) are communicated with each other through the oil passage hole (11a, 11b) (Kajita, [0054], Figure 6); and
in an axial view, the friction member (3b), which includes the secondary engaging portion (protruding portion (51)) of the at least one positioning arrangement, is shaped to be line-symmetrical with respect to a predetermined imaginary straight line that passes through a rotational center (R, annotated Figure 6 of Kajita above) of the friction member (3b) (Kajita, annotated Figure 6 above). 

Regarding Claim 14
Kajita discloses the system as rejected in Claim 13 above. Kajita further discloses that the at least one positioning arrangement is a plurality of positioning arrangements that are placed one after another in a circumferential direction (Kajita, Figure 6). 

Allowable Subject Matter
5.	Claims 1-2, 5, and 7 are allowed.

6.	The following is an examiner’s statement of reasons for allowance:
In the valve timing adjustment device of claims 1 and 5, the inclusion of:
“an axial thickness of the projection is equal to an axial thickness of the main body portion” was not found.

	In the valve timing adjustment device of claim 7, the inclusion of:
		“wherein a radial length of a portion of the projection, which is located on a radially outer side of the inner wall surface of the shaft insertion hole, is larger than an axial distance between the projection and the second cover portion” was not found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Suzuki et al. (US 2016/0010516) – valve timing control apparatus with filter plates
- Kanada et al. (US 2004/0112314) – valve timing control device 
- Hayashi (US 9,309,789) – valve timing control apparatus
- Amano et al. (US 10,550,736) – valve opening and closing timing control apparatus

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746